Case 20-06070-sms       Doc 48    Filed 07/21/21 Entered 07/21/21 12:34:48            Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:
                                                    Case No. 14-75160-sms
ANTHONY CARVER MCCLARN,                             Chapter 13

       Debtor.


ANTHONY CARVER MCCLARN,

       Plaintiff,

v.                                                  Adversary No. 20-06070-sms

CITIZENS TRUST BANK and LOANCARE,
LLC,

       Defendants.


                                 NOTICE OF DEPOSITION

         PLEASE TAKE NOTICE that at 10:00 a.m. (EDT) on August 26, 2021, Citizens Trust

Bank and LoanCare, LLC, Defendants in the above-styled adversary proceeding, by and through

its undersigned counsel, will take before a person duly authorized by law to administer oaths, the

deposition of Plaintiff Anthony Carver McClarn, at the offices of Rubin Lublin, LLC, 3145

Avalon Ridge Place, Suite 100, Peachtree Corners, GA 30071, pursuant to Fed. R. Civ. P. 30.

The deposition will be recorded by stenographic means and will continue from day to day until

completed and is being taken for the purposes of discovery and any and all purposes allowed by

law.




                                                1
Case 20-06070-sms        Doc 48    Filed 07/21/21 Entered 07/21/21 12:34:48            Desc Main
                                   Document     Page 2 of 2



       This 21st day of July, 2021.

                                                      /s/ Bret J. Chaness
                                                      BRET J. CHANESS (GA Bar No. 720572)
                                                      RUBIN LUBLIN, LLC
                                                      3140 Avalon Ridge Place, Suite 100
                                                      Peachtree Corners, GA 30071
                                                      (678) 281-2730 (Telephone)
                                                      (404) 921-9016 (Facsimile)
                                                      bchaness@rlselaw.com

                                                      Attorney for Citizens Trust Bank and
                                                      LoanCare, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 21st day of July 2021, served the within and foregoing by

placing a true and correct copy of same in the United States Mail, with Priority Mail postage

affixed thereto, properly addressed as follows:

       Anthony McClarn
       4038 Boulder Vista Drive
       Conley, GA 30288


                                                      /s/ Bret J. Chaness
                                                      BRET J. CHANESS (GA Bar No. 720572)




                                                  2
